UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 13D/A AMENDMENT NO. 2 THE SECURITIES EXCHANGE ACT OF 1934 AFH Acquisition IV, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) NONE (CUSIP Number) Timothy J. Brasel 5770 South Beech Court Greenwood Village, CO80121 (303) 913-1232 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 16, 2011 (Date of Event which Requires Filing of this Statement) If the person filing has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f), or 13d-1(g), check the following box:o. If the information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that sectionof the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) CUSIP No. None 1. NAMES OF REPORTING PERSONS Timothy J. Brasel 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (A)o (B)o 3. SEC USE ONLY 4. SOURCE OF FUNDS PF 5.
